

115 HR 4352 IH: Missed Opportunities in Career and Technical Education Act of 2017
U.S. House of Representatives
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4352IN THE HOUSE OF REPRESENTATIVESNovember 9, 2017Mr. Lewis of Georgia introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Carl D. Perkins Career and Technical Education Act of 2006 to require reporting by the
			 Secretary of Education on requests for funding research that were not
			 granted and had the greatest potential for improving career and technical
			 education, and for other purposes.
	
 1.Short titleThis Act may be cited as the Missed Opportunities in Career and Technical Education Act of 2017. 2.Annual reporting on missed opportunitiesPart A of title III of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2391 et seq.) is amended by adding at the end the following:
			
				319.Annual reporting on missed opportunities
 (a)In generalNot later than the last day of the first fiscal quarter following the end of each fiscal year, the Secretary shall submit a report to Congress—
 (1)identifying— (A)the total number of requests that were under review during such fiscal year by any office, agency, institute, or center of the Department of Education for funding, in whole or in part, career and technical education programs; and
 (B)of such total number— (i)the number of such requests that were granted;
 (ii)the number of such requests that were denied; and (iii)the number of such requests that remained pending at the end of the fiscal year; and
 (2)with respect to the requests described in clauses (ii) and (iii) of paragraph (1)(B), identifying the requests with the greatest potential for improving career and technical education.
 (b)Trade secrets and confidential informationThis section does not authorize the Secretary to disclose any information that is a trade secret or confidential information subject to section 552(b)(4) of title 5, United States Code, or section 1905 of title 18, United States Code..
		